Citation Nr: 0029369	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  99-14 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for low back strain, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from October 1992 to 
October 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in February 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, denying a rating in excess 
of 10 percent for the veteran's service-connected low back 
strain.


REMAND

In the context of the instant appeal, the veteran argues that 
a VA medical examination for evaluation of his spinal 
disability in December 1998 was inadequate for rating 
purposes.  Allegations are advanced, to the effect that the 
examination was wholly visual and that no actual range of 
motion testing or hands-on evaluation or testing was ever 
undertaken.  Moreover, he states that X-rays or other 
diagnostic testing were not attempted, and that insufficient 
findings were provided by the examiner for evaluation of his 
claim pursuant to 38 C.F.R. §§ 4.10, 4.40 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The undersigned notes that the VA examiner in December 1998 
noted that no records accompanied the veteran at the time of 
such evaluation and that RO personnel in authorizing the 
examination specifically determined that the veteran's claims 
folder was not to be provided to the examiner.  While the 
absence of the claims folder does not necessarily render the 
examination inadequate, see Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994), the examiner was in this instance deprived 
of the opportunity of reviewing medical data compiled both in 
service and thereafter in determining the nature and extent 
of the veteran's current impairment.  

It was further noted by the examiner in December 1998 that 
the veteran had reported having been seen by a physician at 
the Alexandria Bay VA Outpatient Center, but no attempt to 
date is shown to have been made to ascertain whether such was 
for treatment of low back disability, and, if so, to obtain 
records of treatment for review.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA has constructive notice with respect 
to records compiled by VA).  Lastly, the undersigned is in 
agreement with the veteran with respect to his argument that 
inadequate findings were provided by the December 1998 
evaluation so as to permit a review of his claim for increase 
under 38 C.F.R. § 4.40 and DeLuca, supra.  Based on the 
foregoing, corrective action, including an additional 
examination, is indicated.

The veteran's attention is directed to the following 
regulation:  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened 

claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.

38 C.F.R. § 3.655 (1999).

Accordingly, this matter is REMANDED to the RO for completion 
of the following actions:

1.  The RO should contact the veteran in 
writing for the purpose of requesting 
that he furnish the names and addresses 
of those institutions or medical 
professionals, both VA and non-VA, who 
may have examined or treated him for his 
service-connected low back strain from 
the time of his discharge from service 
until the present.  The approximate dates 
of any such examination and/or treatment 
should likewise be set forth.  The 
veteran should also be asked to provide 
clarification as to whether he was 
treated previously for his service-
connected back disorder at the VA's 
Alexandria Bay Outpatient Center.

Upon receipt of such information, the RO 
should attempt to obtain those records 
from the medical professionals and 
institutions noted by the veteran, which 
are not already contained within the 
veteran's claims folder.  Regardless of 
whether the veteran responds to the 
request made in the preceding paragraph, 
the RO is to obtain any and all post-
service records of VA medical treatment, 
including those compiled at the 
Alexandria Bay Outpatient Center, for 
care of the veteran's service-connected 
low back strain.  Once obtained, such 
records are to be associated with the 
veteran's claims folder.

2.  Following completion of the above 
action, the veteran should be afforded a 
VA orthopedic examination by a physician 
to determine the current severity of his 
service-connected low back strain.  The 
veteran is hereby advised of the need for 
him to appear for such examination so 
that necessary medical data may be 
obtained.  The entirety of the veteran's 
claims folder, including a copy of this 
remand, must be made available to the 
examiner for review prior to any 
examination of the veteran.  

Such evaluation must encompass a detailed 
review of the veteran's medical history 
and current complaints, as well as a 
comprehensive clinical evaluation and any 
and all diagnostic testing deemed 
necessary by the examiner to determine 
the full extent of the disabilities in 
question.  Detailed range of motion 
studies of the lumbar spine are 
specifically requested.  All applicable 
diagnoses must be fully set forth.

As part of his examination of the 
veteran, it is asked that the orthopedic 
examiner respond to each of the 
following, providing a full supporting 
rationale where appropriate:

(a)  The examiner should, in terms 
of the veteran's low back, note 
whether and to what degree, if any, 
there is shown to be ankylosis, 
diminution in range of motion, 
characteristic pain on motion, 
muscle spasm on extreme forward 
bending, loss of lateral spine 
motion, osteoarthritic changes, 
narrowing or irregularity of the 
joint space, abnormal mobility on 
forced motion, listing of the spine, 
and a positive Goldthwaithe's sign.

(b)  The examiner must determine 
whether the veteran's low back 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-
connected disability; and, if 
feasible, any determination should 
be expressed in terms of the degree 
of additional range of motion loss 
or favorable or unfavorable 
ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

(c)  The examiner should be asked to 
express an opinion on whether any 
pain of the low back could 
significantly limit functional 
ability during flare-ups or when the 
back is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to pain on use or during flare-
ups.

3.  Following the completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

4.  Thereafter, the RO should 
readjudicate the veteran's claim for an 
increased rating for low back strain, 
based on all the evidence of record and 
all governing legal authority, inclusive 
of 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
DeLuca, supra, and, as appropriate, 
38 C.F.R. § 3.655.  If the benefit sought 
on appeal continues to be denied, the 
veteran should be furnished with a 
supplemental statement of the case, which 
contains, as applicable, citation to 38 
C.F.R. § 3.655.  The veteran must then be 
afforded an opportunity to respond 
thereto.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to obtain additional evidentiary and 
procedural development.  No inference should be drawn 
regarding the final disposition of the claim in question as a 
result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals
		(Continued on Next Page)
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 7 -


